~ Per Curiam.
Thompson filed a claim in the form of an itemized account, against the estate of Thompson. It appears to be for one half a certain warehouse, lot, and half the improvements thereon. No averments, or complaint, other than such claim, were filed.
The inference is, that the claim was in favor of a surviving partner or joint owner, against the estate of the deceased partner or joint owner; that being the fact, the claim does not amount to a succinct statement as required by the statute. It does not show sufficiently the character of the claim, or bill, as it is termed, nor that it had been paid by the surviving partner or joint owner.
For aught that appears, the estate will continue liable to the various persons named, as having furnished materials and labor for said building, although such claim should be pai,d to the plaintiff. The demurrer was properly sustained.
The judgment is affirmed with costs.